Citation Nr: 0811698	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-19 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.  
His appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for bilateral 
hearing loss.


FINDING OF FACT

The veteran's bilateral hearing loss was first manifested 
many years after service and is unrelated to his military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate review.  The Board will then address 
the claim on its merits, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO dated in March 2005 and May 
2006:  (1) informed the veteran of the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; (3) informed him 
of the information and evidence he was expected to provide; 
and (4) requested that he provide any evidence in his 
possession pertaining to his claim, or something to the 
effect that he should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), it was held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The VCAA notice to the veteran did not mention or discuss the 
type of evidence necessary to establish a downstream 
disability rating or an effective date in the event that his 
hearing loss is service connected.  And in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that a notice error, concerning any element of a 
claim, is presumed prejudicial and that it is incumbent upon 
VA, not the veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
46 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).

Here, the veteran is represented by a service organization 
who presumably is knowledgeable of the nuances unique to 
adjudicating claims for veteran's benefits.  Also, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's underlying claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See 38 C.F.R. § 20.1102 (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all relevant medical records 
identified by the veteran and his representative.  The 
veteran was also afforded a VA audiological evaluation to 
determine whether his bilateral hearing loss is related to 
service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Merits of the Claim

The veteran claims that he developed bilateral hearing loss 
as a result of acoustic trauma while on active duty in the 
South Pacific during World War Two.  For the reasons set 
forth below, however, the Board finds that the preponderance 
of the evidence is against the veteran's claim.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases, including organic disease of the nervous system 
such as sensorineural hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the veteran clearly has a bilateral hearing 
loss disability for VA purposes.  In this regard, a VA 
audiological evaluation performed in June 2005 showed that 
all of the auditory thresholds for the frequencies 500, 1000, 
2000, 3000, and 4000 Hz are greater than 40 decibels.  Thus, 
the veteran has met the first element of a current hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385.

The record also establishes that the veteran experienced 
acoustic trauma in service.  The veteran was awarded the 
Philippine Liberation Ribbon with 2 Bronze Stars.  Since this 
award reflects that the veteran engaged in combat with an 
enemy force, the Board will presume that he was exposed to 
acoustic trauma while on active duty.  In this regard, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof with respect to the issue of an in-service injury for 
any injury alleged to have been incurred in combat.  See 
Collette v. Brown, 82 F.3d 389 (1996).  

However, even though in-service acoustic trauma can be 
presumed under 38 C.F.R. § 1154(b), the reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of a nexus between the current 
disability and service, which generally requires competent 
medical evidence.  See generally, Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  In other words, since in-service acoustic trauma as 
well as a current hearing loss disability have been 
confirmed, the crucial issue to be determined is whether 
there is competent medical evidence of a nexus or 
relationship between the in-service acoustic trauma and the 
current hearing loss disability.  Unfortunately, the most 
probative medical evidence indicates that the veteran's 
bilateral hearing loss disability is unrelated to service. 

The veteran's service medical records make no reference to 
hearing loss.  So the service medical records provide highly 
probative evidence against the claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  However, even though disabling hearing 
loss may not be demonstrated at separation, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  The threshold for normal hearing is 
from zero to 20 decibels and higher threshold levels indicate 
some degree of hearing loss.  Id. (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988)).  Cf. 38 C.F.R. § 3.385.

The only medical evidence in support of the veteran's claim 
is a March 2003 report from C.F., M.S., CCC-A, a private 
audiologist at the Center for Hearing and Auditory Disorders.  
Mr. C.F. stated that he had been treating the veteran since 
July 1999.  Mr. C.F. recorded the veteran's history of 
exposure to loud sounds from 5 mm and anti-aircraft guns 
while serving two and half years in the military.  Mr. C.F. 
then explained that the veteran has a profound hearing loss 
in the right ear due to a failed surgical procedure performed 
in the mid 1990s, and that he had moderate high frequency 
sensorineural hearing loss in his left ear due to his history 
of noise exposure and presbycusis.  Mr. C.F. indicated that 
it is not appropriate to state that the veteran's hearing 
loss is due strictly to noise exposure, but that "[k]nowing 
the affects that high intensity noise exposure has on the 
ear, it is safe to assume that a significant amount of his 
hearing loss is as likely as not a result of his exposure to 
toxic noise levels."

It thus appears that Mr. C.F. has attributed part of the 
veteran's bilateral hearing loss to acoustic trauma in 
service.  The problem with his opinion, however, is that it 
does not appear to be based on a review of the claims file, 
thereby significantly limiting its probative value.  In 
particular, Mr. C.F. fails to discuss the fact that the first 
evidence of a hearing loss disability was not until 1984, 
almost 40 years after the veteran had left service.  A VA 
audiological evaluation at that time revealed a right ear 
hearing loss disability for VA purposes, see 38 C.F.R. 
§ 3.385, and very mild high frequency sensorineural hearing 
loss in the left ear.  This 40-year period between service 
and the first evidence of hearing loss provides highly 
probative evidence against the veteran's claim, but was not 
even mentioned by Mr. C.F.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability). 

Mr. C.F.'s failure to review the claims file prior to 
rendering his opinion significantly limits its probative 
value in this case.  Indeed, in Elkins v. Brown, 5 Vet. App. 
474, 478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis.  See 
also Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant).

In contrast, the Board places significant probative value on 
the opinion by a VA audiologist in June 2005, as it is based 
on a review of the entire claims file and supported by sound 
rationale.  During the interview, the audiologist recorded 
the veteran's history of military noise exposure.  The 
veteran also denied occupational and recreational noise 
exposure after service.  The audiologist concluded that it is 
less likely as not that the veteran's hearing loss is a 
result of acoustic trauma during his military service.  The 
audiologist based her opinion on the fact that the mixed 
hearing loss in the right ear is not due to noise exposure 
and that the left ear had essentially normal hearing in 1984.  

The Board places greater probative value on this opinion, as 
it is based on a review of the claims file and is consistent 
with the evidence of record, namely the 1984 audiological 
evaluation report, which Mr. C.F. failed to mention or 
otherwise discuss.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . ."); Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).
 
In addition to the medical evidence, the Board has also 
considered the veteran's lay statements in support of his 
claim.  The Board acknowledged that the veteran is competent 
to testify that he has had difficulty hearing for a number of 
years, supposedly dating back to his military service.  But 
he is not competent to also attribute his hearing loss to his 
military service, which requires competent medical evidence.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau 
v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


